DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “modules” in Claims 6-8 and 10.  Corresponding structure disclosed in the instant Specification by at least Paragraph [0066].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hencken et al. (US 20140343895 A1)[hereinafter “Hencken”] and Suleiman et al. (US 20140258187 A1)[hereinafter “Suleiman”].
Regarding Claims 1, 6, 9, and 11, Hencken discloses a method (and corresponding computer with a processor and memory including a computer program)[Paragraph [0002]] for assessing a health status of a transformer [Abstract – “For monitoring diagnostic rules of a power system, an exemplary method is disclosed and includes collecting operational diagnostic data from a first primary device; identifying a change of a diagnostic indicator based on the operational diagnostic data; adapting a diagnostic rule to the identified change, wherein the diagnostic rule is applicable to the diagnostic data for determining a diagnostic warning which indicates a diagnostic state of a primary device; and providing a diagnostic warning of a second primary device by applying the adapted diagnostic rule to operational diagnostic data collected for the second primary device.”Paragraph [0016] – “An exemplary method is disclosed for monitoring primary devices of a power system. The power system may include a plurality of primary devices, for example components of medium voltage equipment, such as circuit breakers or transformers.”], the method comprising:
obtaining a first measurement dataset of each transformer of a first group of transformers to obtain N first measurement datasets, wherein N is a positive integer greater than or equal to a first value, and the first group of transformers includes N transformers configured with a power quality monitoring system [Paragraph [0016], the primary devices.Paragraph [0035] – “At least one sensor 18 is associated with a primary device 16a, 16b. The sensors 18 may be configured (e.g., adapted) for measuring all kind of physical quantities associated with the respective primary device 16a, 16b, for example current, voltage, temperature, noise, vibrations etc.”Paragraph [0059] – “Measurement data 24 may be measured with a sensor 18 on a part of the equipment of a substation, (e.g., a primary device 16a, 16b). The measurement data 24 may be quite general, but always with the aim to assess the diagnostic state of the primary device 16a, 16b. The measurement data 24 may be collected only during operation of the primary device 16a, 16b. However, the measurement may also be a continuous measurement. The diagnostic data 26 may be either derived or calculated from the measurement data 24 by the diagnostic device 24 or may be or may comprise the measurement data 24.”];
obtaining a second measurement dataset of each transformer of a second group of transformers to obtain M second measurement datasets, wherein the second group of transformers includes M transformers configured without a power quality monitoring system, M is a positive integer greater than or equal to a second value, and the first measurement dataset and the second measurement dataset include a common data type [Paragraph [0025], the second devices.Paragraph [0078] – “In step S20, the adapted or modified diagnostic rule 28 is sent to a diagnostic device 20. It has to be noted that a (second) diagnostic device 20, the modified diagnostic rule 28 is sent to, need not be a (first) diagnostic device 20, from which diagnostic data 26 was received. However, the modified diagnostic rule 28 may be sent to all diagnostic devices 20 connected to the diagnostic system 12. Improved diagnostic rules 28 for individual local diagnostic devices 20 are communicated back to them.”]; and
assessing a health status of the transformer in each second group using a first measurement dataset of the transformer in a first group that is in a relationship with the second group [Abstract – “For monitoring diagnostic rules of a power system, an exemplary method is disclosed and includes collecting operational diagnostic data from a first primary device; identifying a change of a diagnostic indicator based on the operational diagnostic data; adapting a diagnostic rule to the identified change, wherein the diagnostic rule is applicable to the diagnostic data for determining a diagnostic warning which indicates a diagnostic state of a primary device; and providing a diagnostic warning of a second primary device by applying the adapted diagnostic rule to operational diagnostic data collected for the second primary device.”].
Hencken fails to disclose clustering the N transformers in the first group of transformers based on values of the common data type in the N first measurement datasets to obtain r first groups, wherein r is a positive integer;
clustering the M transformers in the second group of transformers based on values of the common data type in the M second measurement datasets to obtain r second groups;
calculating a similarity between each of the r first groups and each of the r second groups; and establishing r similarity mapping relationships between the r first groups and the r second groups based on a maximum similarity between two groups; and
assessing a health status of the transformer in each second group, among the r second groups, using a first measurement dataset of the transformer in a corresponding first group, among the r first groups, that is in a similarity mapping relationship with the second group.
However, Suleiman discloses such a machine learning process for identifying normal and abnormal behavior between datasets [See Abstract and Figs. 1A and 1B.].  It would have been obvious to apply such clustering techniques to the data from the primary and second devices of Hencken in order to more effectively categorize the state of health of the transformers.

Regarding Claims 2, 7, and 8, Hencken discloses that the first measurement dataset includes at least one of a voltage and a current, a harmonic component, or a power of a transformer [Paragraph [0035] – “At least one sensor 18 is associated with a primary device 16a, 16b. The sensors 18 may be configured (e.g., adapted) for measuring all kind of physical quantities associated with the respective primary device 16a, 16b, for example current, voltage, temperature, noise, vibrations etc.”Paragraph [0059] – “Measurement data 24 may be measured with a sensor 18 on a part of the equipment of a substation, (e.g., a primary device 16a, 16b). The measurement data 24 may be quite general, but always with the aim to assess the diagnostic state of the primary device 16a, 16b. The measurement data 24 may be collected only during operation of the primary device 16a, 16b. However, the measurement may also be a continuous measurement. The diagnostic data 26 may be either derived or calculated from the measurement data 24 by the diagnostic device 24 or may be or may comprise the measurement data 24.”]; and
wherein the second measurement dataset includes at least one of a power, a voltage, or a current of a transformer [Paragraph [0008] – “providing a diagnostic warning of a second primary device by applying the adapted diagnostic rule to operational diagnostic data collected from the second primary device.”Paragraph [0078] – “In step S20, the adapted or modified diagnostic rule 28 is sent to a diagnostic device 20. It has to be noted that a (second) diagnostic device 20, the modified diagnostic rule 28 is sent to, need not be a (first) diagnostic device 20, from which diagnostic data 26 was received. However, the modified diagnostic rule 28 may be sent to all diagnostic devices 20 connected to the diagnostic system 12. Improved diagnostic rules 28 for individual local diagnostic devices 20 are communicated back to them.”].

Regarding Claim 3, Hencken discloses that either continuous or fixed time generation of the diagnostic data may be performed [Paragraph [0017] – “The operational diagnostic data may be generated either continuously or at fixed time intervals or at specific operations performed by the device.”], but fails to disclose that a collection interval of the common data type in the first measurement dataset is shorter than a collection interval of the common data type in the second measurement dataset.  However, it would have been obvious to use continuously generated data when generating the diagnostic rules and to use fixed time generation data when using them in order to improve the quality of the diagnostic rules and to conserve power and computational resources when using the diagnostic rules at the second devices.

Regarding Claim 4, Hencken discloses that the first measurement dataset comprises at least one of a grid frequency, a voltage deviation, or a voltage interruption [Paragraph [0017] – “According to an exemplary embodiment disclosed herein, a method includes collecting operational diagnostic data from, or about, a first primary device. Operational diagnostic data may include a maximum temperature inside device housings of the primary device. It may include a mechanical wear of electric contacts of an electric device, for example a circuit breaker. It may include time behaviour of the current and/or voltage flowing through the primary device. It may include specific frequency components of a noise signal recorded at the primary device. Operational diagnostic data may include sensor data automatically generated by sensors coupled to the primary device. In short, operational diagnostics data may include temperature data, arcing current data, voltage data, or noise signal data.”].

Regarding Claims 5 and 12-14, Hencken discloses that M is greater than N [Paragraph [0025] – “To this end, the adapted or modified diagnostic rule (or only adapted parameters of the diagnostic rule) may be communicated or automatically forwarded to a second, or further, diagnostic device assigned to the second primary device. The adapted diagnostic rule may be used for calculating the respective diagnostic warning of the second primary device. To this end, operational diagnostic data about the second primary device may be locally evaluated by the second diagnostic device, according to the adapted diagnostic rule. In such a way, a future state of the second device, in particular a probable malfunction may be anticipated based on the history of one or many other equally or similarly designed primary devices in the system.”].

Regarding Claims 10 and 19, Hencken discloses a cloud platform or a server [Paragraph [0036]].

	Regarding Claims 15-18, Hencken discloses a computer with a processor and memory including a computer program [Paragraph [0002]].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    199
    788
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    625
    786
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Hencken teaches that the second primary devices are not configured to partake in the generation of the diagnostic rule [Paragraph [0078] – “In step S20, the adapted or modified diagnostic rule 28 is sent to a diagnostic device 20. It has to be noted that a (second) diagnostic device 20, the modified diagnostic rule 28 is sent to, need not be a (first) diagnostic device 20, from which diagnostic data 26 was received. However, the modified diagnostic rule 28 may be sent to all diagnostic devices 20 connected to the diagnostic system 12. Improved diagnostic rules 28 for individual local diagnostic devices 20 are communicated back to them.”].  As such, under a reasonably broad interpretation of the claim language, Hencken teaches that the second primary devices are “configured without a power quality monitoring system” (the diagnostic rule generation system of Hencken).
	The Examiner observes that Claim 1 does not recite, specifically, which components would need be absent from the M transformers in order to be considered to be “configured without a power quality monitoring system.”  Upon reading Claim 2, it would appear that both the N transformers and the M transformers could be equipped with a power monitor that calculates power based on measured voltage and current [P=I*V].  In that situation, how would the M transformers be considered to be “configured without a power quality monitoring system?”
	The Examiner suggests amending Claim 1 to specifically recite a component that is present in the N transformers and is absent in the M transformers (could this be a harmonic analysis component per Claim 2?).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210285994 A1 – PHASE IDENTIFICATION IN POWER DISTRIBUTION SYSTEMS
US 20020161558 A1 – Transformer Management System And Method
US 20140156225 A1 – ASSESSMENT OF POWER SYSTEM EQUIPMENT FOR EQUIPMENT MAINTENANCE AND/OR RISK MITIGATION
US 20200292608 A1 – RESIDUAL-BASED SUBSTATION CONDITION MONITORING AND FAULT DIAGNOSIS

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865